NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MIGUEL ANGEL RODRIGUEZ-                         No.    15-72581
ALEGRIA,
                                                Agency No. A205-273-538
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Miguel Angel Rodriguez-Alegria, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review questions of

law de novo, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to

the extent that deference is owed to the BIA’s determination of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review de novo claims of due process violations in immigration proceedings,

Simeonov, 371 F.3d at 353, and review for substantial evidence the agency’s

factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny

the petition for review.

      We do not consider any materials that Rodriguez-Alegria references in his

opening brief that are not part of the administrative record. See Fisher v. INS, 79

F.3d 955, 963-64 (9th Cir. 1996) (en banc).

      Rodriguez-Alegria does not challenge the agency’s conclusion that his

asylum application was untimely filed, and that he failed to establish any changed

or extraordinary circumstances to excuse the untimeliness. See Lopez-Vasquez v.

Holder, 706 F.3d 1072, 1079-1080 (9th Cir. 2013) (issues not specifically raised

and argued in a party’s opening brief are deemed waived). Thus, we deny the

petition for review as to his asylum claim.

      Substantial evidence supports the agency’s conclusion that Rodriguez-

Alegria failed to establish he would be persecuted on account of his membership in

the particular social group of his family. See INS v. Elias-Zacarias, 502 U.S. 478,


                                          2                                   15-72581
483 (1992) (an applicant must provide some evidence of motive, direct or

circumstantial). Further, we reject Rodriguez-Alegria’s contention that he is

entitled to withholding of removal based on membership in a particular social

group. See Ramirez-Munoz v. Lynch, 816 F.3d 1226, 1228-29 (9th Cir. 2016).

Thus, his withholding of removal claim fails.

          Finally, substantial evidence supports the agency’s denial of Rodriguez-

Alegria’s CAT claim because he failed to show it is more likely than not that he

would be tortured by or with the consent or acquiescence of the Mexican

government. See Silaya, 524 F.3d at 1073. We reject Rodriguez-Alegria’s

contention that the BIA’s analysis was insufficient. See Larita-Martinez v. INS,

220 F.3d 1092, 1096 (9th Cir. 2000) (no due process violation where there is no

error).

          PETITION FOR REVIEW DENIED.




                                            3                                   15-72581